Citation Nr: 1132357	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-31 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 22, 2010; and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran had active service from February 1971 to March 1972 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file was subsequently transferred to Montgomery, Alabama.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 13, 2007, the Veteran's PTSD symptoms has not been reflective of more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

2.  For the period June 13, 2007, to March 21, 2010, the Veteran's PTSD has been reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily).  

3.  Since March 22, 2010, the Veteran's PTSD has not been reflective of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily).  


CONCLUSIONS OF LAW

1.  Prior to June 13, 2007, the criteria for an initial rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2010).

2.  For the period June 13, 2007, to March 21, 2010, the criteria for an initial rating of 30 percent, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2010).

Since March 22, 2010, the criteria for an initial rating in excess of 30 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's National Guard records and VA treatment records with the claims file, and he was afforded VA examinations in February 2005 and May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the May 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD. As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran initially filed a claim for service connection for PTSD in September 2004.  In a March 2005 decision, the RO granted entitlement to service connection for PTSD and assigned a noncompensable rating effective September 17, 2004, the date of his claim; however, the RO later increased his rating to 10 percent effective September 17, 2004, in an October 2005 decision.  The Veteran filed a notice of disagreement, and was afforded a VA PTSD examination in March 2010.  Based on the results of this examination, the RO increased his evaluation to 30 percent disabling effective March 22, 2010, in a September 2010 decision.  As such, the Board will first assess the propriety of the 10 percent evaluation in effect prior to March 22, 2010, and then assess the propriety of the currently-assigned 30 percent evaluation.    

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A 30 percent rating is indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.

Initial Rating in Excess of 10 Percent Prior to March 22, 2010

As discussed above, the Veteran initially filed a claim for service connection for PTSD in September 2004.  In a March 2005 decision, the RO granted entitlement to service connection for PTSD and assigned a noncompensable rating effective September 17, 2004, the date of his claim; however, the RO later increased his rating to 10 percent effective September 17, 2004, in an October 2005 decision.  In a September 2010 decision, the RO increased his evaluation to 30 percent disabling effective March 22, 2010.  As such, the Board will now assess the propriety of the 10 percent evaluation in effect prior to March 22, 2010. 


The Veteran was afforded a VA PTSD examination in February 2005, at which time he was diagnosed with chronic PTSD and anxiety disorder, not otherwise specified.  Subjectively, he complained of symptoms of anxiety, stress, irritability, insomnia, fatigue, excess muscle tension, and headaches.  He denied symptoms of depression, psychosis, and mania, and denied any suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  However, he reported experiencing nightmares approximately 2 to 3 times per week as well as flashbacks twice per week.  He further reported some difficulty with concentration, startle response autonomic hyperarousal, and occasional feelings of detachment.  The Veteran was married only once and had four adult children; he described his relationship with his family as "good" and indicated that he was active in his church.  He worked as a mechanic for the last 20 years and planned to retire at age 60.  

Objective examination revealed that the Veteran was alert and oriented.  He was casually dressed with good eye contact and posture.  His speech and motor skills were within normal limits.  His mood was occasionally stressed, and his affect was congruent.  His thought content was negative for suicidal ideation, homicidal ideation, delusions, and hallucinations.  His thought process was negative for looseness of association or flight of ideas.  He appeared logical and goal-directed, and his insight and judgment appeared good.

The February 2005 VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 65 to 70, with a greater tilt towards 70.  The examiner explained that the Veteran had no desire for psychiatric treatment at this time, and that his symptoms for the most part were not impairing his lifestyle.  The examiner noted that he was able to work at his job, interact with his family, and function at church.  

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  According to the DSM-IV, a GAF score of 61 to 70 is indicative of "some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational or school functioning . . . , but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51 to 60 is indicative of "moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers)."  A GAF score of 41 to 50 is indicative of "serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job)."  

VA treatment records dated subsequent to his February 2005 examination reveal ongoing treatment for PTSD.  A December 2005 treatment note indicated that the Veteran experienced difficulty sleeping due to nightmares.  He was prescribed Paxil and Clonazepam.  In April 2007, the Veteran indicated that his symptoms were under control with medication, although he still experienced infrequent nightmares about his experiences in Vietnam.  He denied any symptoms of depression, mania, and psychosis.  

At a June 2007 mental health assessment, the Veteran was alert and oriented as to person, place, time, and situation.  He was neatly dressed and groomed.  His speech was fluent, unpressured, and goal directed.  His mood was "OK", although his affect was somewhat constricted.  He reported endorsing occasional suicidal or homicidal ideations, but indicated that he would never act upon those thoughts.  He denied a history of suicide attempts or aggressive behavior.  He further reported anhedonia, social isolation, occasional panic symptoms, and avoidance and numbing symptoms.  He also indicated that he was often anxious.  His thought processes appeared to be logical and linear, and he denied experiencing auditory or visual hallucinations.  There was no paranoia or grandiosity.  His insight and judgment were good, while his intelligence was average.  However, he was unable to do serial 7s, spell words backwards, or interpret the meaning of proverbs.  The physician assigned him a GAF score of 55, reflective of some symptoms of PTSD such as sleep disturbance and social isolation.  

Under the circumstances, given the totality of the evidence, it is the Board's conclusion that the Veteran's disability picture more nearly approximates the criteria required for the current 10 percent rating prior to June 13, 2007, and that the weight of the evidence is against the assignment of a higher schedular evaluation during that period.  Although the Veteran described sleep impairment and anxiety, there is no evidence that these symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the contrary, the evidence reflected that the Veteran was employed as a fulltime mechanic for over 20 years and planned to retire at age 60.  He described his relationship with his spouse and adult children as "good," and was active in his church community.  There is nothing to suggest that these work efficiency and social relationships were impaired due to his PTSD symptomatology during the period prior to June 13, 2007.  In fact, the February 2005 examiner indicated that his symptoms for the most part were not impairing his lifestyle.  

However, the Board emphasizes that the Veteran was assigned a GAF score of 55 at the time of his June 13, 2007, VA mental health assessment.  As discussed above, a GAF score of 51 to 60 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Therefore, the Board finds that the June 13, 2007, mental health assessment is the earliest objective indication that the Veteran's PTSD symptomatology was worsening, and the first time that his symptomatology was shown to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Still, at the time of the June 2007 mental health assessment, there was no evidence demonstrating occupational and social impairment with reduced reliability and productivity due to flattened affect, abnormal speech, panic attacks, difficulty in understanding commands, or impaired memory, judgment, or thinking, as required by the criteria for a 50 percent rating.  As such, the Board finds that the Veteran is entitled to a 30 percent rating, but not greater, for his service-connected PTSD as of June 13, 2007, the date that the medical evidence indicates a worsening of PTSD symptoms commensurate with the criteria for a 30 percent disability rating. 

Initial Rating in Excess of 30 Percent since June 13, 2007

As the Board has herein granted the Veteran a 30 percent evaluation for PTSD effective June 13, 2007, it will now assess the propriety of the 30 percent evaluation in effect since June 13, 2007.    

An August 2007 VA mental health assessment indicated that the Veteran's speech was fluent and spontaneous.  His mood was etymic while his affect was appropriate but constricted.  There were no hallucinations, no suicidal or homicidal ideations, and no psychotic determinants.  He was alert and his thought processes were organized.  His judgment was adequate and his insight was good.  The examiner diagnosed him with PTSD and major depression, and assigned him a GAF score of 65.  

In addition, the Veteran submitted correspondence from his VA physician in October 2007 indicating that he suffered from flashbacks, nightmares, and general anxiety due to PTSD.  

At the time of his March 2010 VA PTSD examination, the Veteran was diagnosed with chronic, mild PTSD.  Subjectively, the Veteran described having a "good" relationship with his spouse, and noted having "occasional" social relationships.  His activities and leisure pursuits included attending church.  There were no suicide attempts or history of assault/violence.  

Upon objective examination, the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable and his speech was clear.  His mood was good and his affect was normal.  Although he was easily distracted, he was able to do serial 7s and interpret proverbs appropriately.  However, he was still unable to spell words both forward and backward.  His orientation was intact as to person, time, and place.  His thought content was unremarkable, and he understood the outcome of his behavior.  His intelligence was average, and the Veteran understood that he had a problem.  There was no evidence of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal ideation, suicidal ideation, or episodes of violence.  His remote, recent, and immediate memory were normal.  However, the Veteran's sleep impairment resulted in him sleeping only 3 to 4 hours per night, and caused exhaustion which interfered with his daytime activities.  He experienced recurrent and intrusive distressing recollections of events in Vietnam, and made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He exhibited markedly diminished interest or participation in significant activities, and experienced feelings of detachment or estrangement from others.  He also experienced hypervigilance and exaggerated startle response.  

The examiner assigned the Veteran a GAF score of 61 as a result of mild social and occupational impairment due to PTSD.  Since the prior examination, the examiner indicated that the Veteran's performance in employment, social/interpersonal relationships, and recreation/leisure became mildly impaired due to PTSD.  However, the examiner found that there was not total occupational and social impairment due to PTSD symptoms, nor did PTSD symptoms result in deficiencies in judgment, thinking, family relations, work, or mood.  There was not reduced reliability and productivity due to PTSD symptoms.  However, the Veteran's PTSD symptoms, to include sleep disturbance, avoidance behaviors, and hypervigilance, caused an occasional decrease in work efficiency.  

Subsequent VA treatment records reveal ongoing treatment for PTSD.  A May 2010 mental health intake consultation indicated that the Veteran was alert and oriented to person, place, and time.  His eye contact was good and he was well groomed.  His speech and motor skills were within normal limits.  His mood was depressed while his affect was dysphoric.  His thought process was goal directed with no tangentiality.  There was no evidence of suicidal ideation, homicidal ideation, hallucinations, delusions, or paranoia.  Both his insight and judgment were good.  The VA physician assigned a GAF score of 60.  

A June 2010 VA mental health note indicated that the Veteran's primary complaint was sleep disturbance.  He described his relationship with his wife and children as "good."  He was diagnosed with PTSD and assigned a GAF score of 55.  

Under the circumstances, given the totality of the evidence, it is the Board's conclusion that the Veteran's disability picture more nearly approximates the criteria required for the current 30 percent rating since June 13, 2007, and that the weight of the evidence is against the assignment of a higher schedular evaluation.  The Veteran did not experience deficiencies in most areas such as required for the 50 percent rating.  His symptoms have been more akin to the criteria for the 30 percent rating, with reduced reliability and productivity due to mild PTSD symptoms.  Moreover, the was no evidence of flattened affect, abnormal speech, panic attacks, difficulty in understanding complex commands, memory or judgment impairment, or difficulty in establishing and maintaining effective work and social relationships.

The Board also notes that the GAF scores assigned to the Veteran since June 13, 2007, are consistent with no more than the currently assigned 30 percent evaluation for his service-connected PTSD.  As discussed above, a GAF score of 51 to 60 is indicative of "moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers)."  The record shows that the various physicians assigned GAF scores ranging from 55 to 61 since June 13, 2007.  Such GAF scores are only indicative of mild to moderate symptomatology.

For all the foregoing reasons, the Board finds that the Veteran's PTSD has not met the criteria for a rating in excess of 30 percent for the period since June 13, 2007.  

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's assessment of the severity of his PTSD.

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for psychiatric disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Further, the evidence does not show that his PTSD has markedly interfered with his occupation as a fulltime mechanic for the past 20 years.  In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.




								[Continued on Next Page]

ORDER

An initial evaluation in excess of 10 percent for PTSD prior to June 13, 2007, is denied.

An initial evaluation of 30 percent for PTSD is granted for the period June 13, 2007 to March 21, 2010, is granted.  

An initial evaluation in excess of 30 percent for PTSD from March 22, 2010, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


